RICE, C. J.
In Ridgway v. McAlpine, at the present term, we decided, that prior the Code, there was no stat-. utory bar, in this State, to a suit for the assignment and recovery of dower; that mere lapse of time short of twenty years, independent of other equitable circumstances, would not authorise a court of equity to treat the claim of dower asserted in such suit as stale; and that there were no circumstances in that case which justified the refusal of relief. Upon the authority of that case, the decree of the chancellor in the case at bar is reversed, and a decree here rendered, declaring that the complainant is entitled to relief against all the respondents; and remanding the cause with directions to the chancellor to proceed to make such further decree and orders as may be necessary to ascertain and to secure to complainant the full measure of relief to which she is entitled. The appellees must pay the costs of the appeal.